Exhibit 10.1

 

Bendon Limited

8 Airpark Drive, Airport Oaks

Auckland 2022, New Zealand

 

 

March 9, 2017

 

Naked Brand Group Inc.

95 Madison Avenue, 10th Floor

New York, NY 10016

 

Re:Amendment No. 2 to Letter of Intent, Dated December 19, 2016

 

Ladies and Gentlemen:

 

Reference is made to that certain Letter of Intent, dated December 19, 2016, as
amended by Amendment No. 1 dated February 9, 2017 (collectively, the “Letter of
Intent”), between Bendon Limited (“Bendon”) and Naked Brand Group Inc.
(“Naked”). Capitalized terms used herein that are not otherwise defined will
have the same meaning as they were given in the Letter of Intent.

 

Pursuant to the Letter of Intent, it was contemplated that the Merger would
occur as a result of a wholly-owned subsidiary of Naked merging with and into
Bendon with Bendon surviving as a subsidiary of Naked and Naked issuing shares
of Naked common stock to the shareholders of Bendon as consideration in the
Merger. The parties have since determined to modify the structure of the Merger
such that Naked would merge into a subsidiary of a newly formed Australian
holding company (“NewCo”) and the shareholders of Naked and Bendon,
respectively, would be issued shares of the NewCo that would act as the new
public company following consummation of the transactions. It is the intent of
Naked and Bendon that to the extent not addressed below, any changes to the LOI
as a result of the structure change will be addressed in the definitive
agreements to be agreed to by the parties. Accordingly, the parties now wish to
further amend the Letter of Intent as follows

 

1.       The first paragraph of Section 1 shall be replaced in its entirety with
the following:

 

“1. Bendon and Naked will negotiate in good faith a definitive merger agreement
(the “Agreement”) pursuant to which, on the closing date of the transaction
contemplated by the Agreement (“Closing Date”), (i) a wholly-owned subsidiary
(“Merger Sub”) of a newly formed Australian holding company (“NewCo”) which will
be the ultimate parent company of Bendon would merge with Naked (the “Merger”)
and (ii) assuming Naked has 6,268,731 shares outstanding common shares
outstanding (which includes the conversion of $224,000 of Notes currently
outstanding into 215,385 of common shares), as adjusted for any shares issued in
connection with any capital transactions which are approved by Bendon (each, a
“Subsequent Capital Raise”), at the conclusion of the Merger, NewCo would issue
to the current holders of the outstanding capital stock of Bendon an aggregate
of 118,812,163 ordinary shares of NewCo (the “Bendon Shares”) and issue to Naked
an amount of ordinary shares of NewCo equal to the number of shares of
outstanding common stock of Naked (the “Naked Shares”) immediately prior to the
Merger, and as of the effective time of the Merger, no other shares of NewCo
will be outstanding. The Merger will be structured to be accomplished without
taxation to the holders of Bendon Shares and Naked Shares, to the extent
possible. Shares issued to Bendon will be subject to adjustment based on Naked
having Net Assets (as defined below) of $786,246, as adjusted for each
Subsequent Capital Raise as mutually agreed to by Naked and Bendon (the “Net
Asset Amount”) (provided that if equity or options are issued to cancel all or
any portion of the Hochman Obligation (as defined below), the Net Asset Amount
shall increase by that same amount) and Bendon having Net Debt (as defined
below) of $52.4 million as of the Closing (the “Net Debt Amount”) as follows:”

 



 

 

 

2.       Sections 1(a) and (b) shall be replaced in their entirety with the
following:

 

“(a) In the event Naked’s Net Assets are less than the Net Asset Amount (the
“Net Asset Shortfall Amount”) at the Closing, NewCo shall issue additional
ordinary shares of NewCo to the holders of Bendon Shares in an amount equal to
the product obtained by multiplying (i) the difference between the Net Asset
Amount and the Net Asset Shortfall Amount and (ii) 11.634. In the event Naked’s
Net Assets are more than the Net Asset Amount (the “Net Asset Excess Amount”) at
the Closing, then the aggregate amount of ordinary shares of NewCo issuable to
the holders of Bendon Shares shall be reduced by the amount of ordinary shares
of NewCo equal to the product obtained by multiplying (i) the difference between
the Net Asset Amount and the Net Asset Excess Amount and (ii) 11.634. Provided,
however, that in either event, such adjustment shall only be made to the extent
such Net Asset Shortfall Amount or Net Asset Excess Amount is greater than or
less than $150,000, as applicable. Naked and Bendon have previously agreed to an
operating budget (the “Budget”) for the period from the date of the Pre-merger
Financing (as defined below) until the Closing Date. Any change, at any time, in
the Budget shall cause a dollar-for-dollar change in the Net Asset Amount. The
Board will also establish a committee to oversee the Budget, which committee
shall be comprised of the four directors and include two existing directors and
the New Directors (as defined in Section 7 of this letter). The Budget will be
reviewed by such committee on a regular basis. No material adverse deviations
from the Budget will be made without approval from the committee.


(b) In the event Bendon’s Net Debt exceeds the Net Debt Amount (the “Net Debt
Excess Amount”), then the aggregate amount of ordinary shares of NewCo issuable
to the holders of Bendon Shares shall be reduced by the amount of ordinary
shares of NewCo equal to the product obtained by multiplying (i) the difference
between the Net Debt Excess Amount and the Net Debt Amount and (ii) 0.833. In
the event Bendon’s Net Debt is less than the Net Debt Amount (the “Net Debt
Shortfall Amount”), then NewCo shall issue additional ordinary shares of NewCo
to the holders of Bendon Shares in an amount equal to the product obtained by
multiplying (i) the difference between the Net Debt Shortfall Amount and the Net
Debt Amount and (ii) 0.833. Provided, however, that in either event, such
adjustment shall only be made to the extent such Net Debt Excess Amount or Net
Debt Shortfall Amount is greater than or less than $1,000,000, as applicable.

 

3.       Section 4 shall be replaced in its entirety with the following:

 

“4.       The parties agree that the following shall be the proposed timeline
for the Merger:

 

·Naked Board to approve Merger, in concept, subject to Agreement (20 calendar
days from receipt of Agreement);

 

·Filing of preliminary proxy statement/prospectus to obtain Required Stockholder
Approval (defined below) (20 calendar days after the execution of the
Agreement).

 



 

 

 

4.       Section 5 shall be replaced in its entirety with the following:

 

“5. The Board of Directors of NewCo from and after the Closing Date will consist
of either five or seven persons, one of whom will be the nominee of the existing
Naked shareholders, specifically Carole Hochman, with the remaining persons to
be selected by Bendon.”

 

5.       The first sentence of Section 6 shall be replaced in its entirety with
the following:

 

“6. Promptly after signing the Agreement, but in any case no later than 75
calendar days, Naked shall file the preliminary proxy statement / prospectus to
solicit the vote of the stockholders of Naked on the approval of the Merger and
related transactions and on such other matters as may be required by applicable
law or regulation or mutually agreed upon by Naked and Bendon (the “Required
Stockholder Approval”).”

 

6.       Section 8 shall be replaced in its entirety with the following:

 

“8. Carole Hochman will be offered employment with NewCo pursuant to an
employment agreement on substantially the same terms as set forth on Exhibit A.
Additionally, key employees of Bendon will be employed by NewCo at the
discretion of Bendon”

 

7.       Section 10 shall be replaced in its entirety with the following:

 

“10. Simultaneously with the execution of the Agreement, each member of the
Naked Management Group as of the date of this letter that is a stockholder of
Naked shall agree in writing not to sell any shares of NewCo received in the
Merger for a period of one year after the Closing Date, subject to customary
exceptions.”

 

8.       Section 12 shall be replaced in its entirety with the following:

 

“12.       All holders of options, warrants and other rights to purchase or
convert or exchange into Naked Shares (“Naked Stock Rights”) and all holders of
options, warrants and other rights to purchase or convert or exchange into
Bendon Shares (“Bendon Stock Rights”) whose instruments governing their Naked
Stock Rights and Bendon Stock Rights, respectively, do not provide that, upon
the Merger, such Naked Stock Rights and Bendon Stock Rights will automatically
be converted into similar options, warrants, rights and convertible securities
of NewCo (“NewCo Stock Rights”) will agree in writing to exchange their Naked
Stock Rights and Bendon Stock Rights, upon consummation of the Merger, for
substantially equivalent NewCo Stock Rights, in each instance satisfactory to
Naked and Bendon, respectively.”

 

9.       Section 13(b) shall be amended and replaced with the following:

 

“(b) the ordinary shares of NewCo being listed on The Nasdaq Capital Market.”

 



 

 

 

10.       The parties hereby agree that for purposes of the Letter of Intent,
the above-referenced change in Merger structure shall not be considered an
adverse change in the economic terms of the Letter of Intent which would cause
the Letter of Intent to be terminated. Additionally, the parties hereby agree
that the reference to March 10, 2017 in Section 17 of the Letter of Intent is
hereby replaced with April 10, 2017.

 

 

 

 

With the exception of the aforementioned changes, the Letter of Intent remains
in full force and effect.

 

If the foregoing correctly sets forth our agreement, please so confirm by
signing in the space indicated below.

 



      Very truly yours,                 BENDON LIMITED                          
By:   /s/ Justin Davis-Rice       Name: Justin Davis-Rice       Title: Chairman
          Accepted and confirmed:                 NAKED BRAND GROUP INC.        
                  By:   /s/ Carole Hochman       Name: Carole Hochman      
Title: Chief Executive Officer      



 



 

